Name: Economic and Social Committee Decision on public access to ESC documents
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1997-12-10

 Avis juridique important|31997D1210(01)Economic and Social Committee Decision on public access to ESC documents Official Journal L 339 , 10/12/1997 P. 0018 - 0018ECONOMIC AND SOCIAL COMMITTEE DECISION on public access to ESC documents THE BUREAU,Having regard to the declaration on the right of access to information annexed to the final act of the Treaty on European Union, which emphasizes that transparency of the decision-making process strengthens the democratic nature of the institutions and the public's confidence in the administration,Having regard to the conclusions of the Birmingham, Edinburgh and Copenhagen European Councils setting out agreement on a number of principles to promote a Community closer to its citizens,Having regard to the request by the European ombudsman of 5 June 1996 and the reply by the president of the ESC of 5 July 1996,Having regard to the request by the European ombudsman of 9 September 1996,Having regard to the Rules of Procedure of the ESC and particularly Rule 8 (4),Whereas it is in the interest of the ESC to adopt general provisions permitting public access to ESC documents,HAS DECIDED ON THE FOLLOWING:1. The public shall have the widest possible access to documents adopted by the ESC or by a section (1).2. An application for access to a document shall be sent in writing to the Secretariat-General of the ESC. It shall be made in a sufficiently precise manner and in particular shall contain information enabling the document or documents concerned to be identified. Where necessary, the ESC shall ask the applicant for further details.3. The applicant shall have access to documents either by consulting them on the spot or by having a single copy sent to him. Where necessary, the ESC shall ask the applicant to contribute to the cost according to the number of documents photocopied.4. The applicant may not reproduce or circulate the document for commercial purposes without the prior authorization of the ESC.5. In line with the sale agreement between the ESC and the Office for Official Publications of the European Communities (EUR-OP), the Committee shall not deliver in extenso copies of documents which are subject to that agreement.Brussels, 27 May 1997.The PresidentTom JENKINS(1) However, as regards the preparatory work relating to ESC opinions, access to and circulation of such documents shall be allowed only if a written application is submitted to the Secretary-General and his approval obtained.